 1
 2
 3
 4
 5
 6
 7
 8
                          UNITED STATES DISTRICT COURT
 9
                        SOUTHERN DISTRICT OF CALIFORNIA
10
11                                           Case No.: 17-CR-2269-MMA
     UNITED STATES OF AMERICA,
12
          Plaintiff,
13                                           ORDER AND JUDGMENT TO DISMISS
                                             INDICTMENT WITHOUT PREJUDICE
14         v.
15                                           [Doc. No. 39]
     IVAN LUVIANO-GARCIA,
16
           Defendant.
17
          Upon due consideration, good cause appearing, the Court GRANTS the United
18
19 States’ motion and DISMISSES the Indictment in Criminal Case No. 17-CR-2269-MMA
20 against Defendant IVAN LUVIANO-GARCIA. The Clerk of Court is instructed to
21 terminate all pending motions, hearings, and deadlines.
22
          IT IS SO ORDERED AND ADJUDGED.
23
     DATED: October 12, 2018
24                                          HON. MICHAEL M. ANELLO
25                                          United States District Judge

26
27
28
